Title: To George Washington from George Mathews, 23 January 1795
From: Mathews, George
To: Washington, George


        
          Sir,
          State House Augusta [Ga.] 23d Jany 1795
        
        I do myself the honor to transmit you an Act of the state Georgia entitled “An Act to ratify the resolution of Congress explanatory of the judicial power of the United States” passed at Augusta the 29th day of November 1794. I am Sir With much esteem Your Ob: serv:
        
          Geo: Mathews
        
      